COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-10-00443-CV


IN RE RICHARD LARA                                                       RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.



                                               BILL MEIER
                                               JUSTICE


PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

MEIER, J. would request a response.

DELIVERED: December 16, 2010


      1
       See Tex. R. App. P. 47.4, 52.8(d).